Holden, J.,
delivered the opinion of the court.
The appellant was convicted of perjury on an indictment charging that he swore falsely and corruptly in the trial of a civil case before a justice of the peace. In the trial of the perjury charge in the circuit court the state failed to introduce as evidence the record of the judgment of the justice of the peace showing the-trial had in the justice court. This was error. The *208trial of the civil cause before the justice of the peace cannot be proven by oral testimony, but must be shown by the official record of the judgment rendered in the trial in that court, if obtainable. Whittle v. State, 79 Miss. 327, 30 So. 722.
There may be merit in the contention of appellant that the court should have instructed the jury that the testimony of two witnesses, or one witness and corroborating circumstances, is required to convict of perjury. Saucier v. State, 95 Miss. 226, 48 So. 840, 21 Ann. Cas. 1155. But we do not pass upon this.question here, as we consider it unnecessary to do so.
The judgment is reversed, and ca§e remanded.
Reversed and remanded.